ON MOTION FOR REHEARING.
Bird, J.
In an application for a rehearing filed in this cause our attention is called to that portion of the opinion in which it is stated that the notice to redeem was addressed “To Sherman Manfct. Co.” This statement was an error. The notice which the return of the *561sheriff shows was served on plaintiff was not addressed in this manner, but the notice which the secretary of the company testified he found among his papers was so addressed.
This statement was made in giving an additional reason for holding that the notice to redeem was served as shown by the return of the sheriff. The use made of this misstatement was cumulative merely and not very important. After eliminating it we are still of the opinion that the plaintiff’s evidence was insufficient to overcome the return of the sheriff.
The motion for rehearing is denied.
Ostrander, C. J., and Moore, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.